Citation Nr: 0907513	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of frostbite of the right lower 
extremity prior to July 12, 2005. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of frostbite of the right lower extremity from 
July 12, 2005. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of frostbite of the left lower 
extremity prior to July 12, 2005. 

4.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of frostbite of the left lower extremity from 
July 12, 2005. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
February 2, 2004.  

6.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from February 2, 2004. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had honorable active duty from September 1951 to 
July 1953.  He served in Korea, and his awards and 
decorations include the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Manchester, New Hampshire RO now has 
jurisdiction of the Veteran's claims. 

The Veteran's appeal was previously before the Board in July 
2007, at which time his claim for service connection for 
allergic responses to inservice vaccinations was denied.  The 
remaining issues were remanded for further development.  

After the development requested in the July 2007 remand was 
completed, an August 2008 rating decision increased the 
evaluation for the residuals of frost bite for both the right 
lower extremity and the left lower extremity to 20 percent 
each, with the effective date of both increases determined to 
be July 12, 2005.  The August 2008 remand also increased the 
evaluation for PTSD to 30 percent, effective from February 2, 
2004.  

The Veteran has not expressed satisfaction with either the 
current evaluations for his disabilities, or with the 
original 10 percent evaluations that remain in effect from 
the original date of service connection.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the 
evaluations for the Veteran's service connected disabilities 
are less than 100 percent, his appeals remain in effect.  
However, the issues have been characterized in such a way as 
to reflect the partial increase in the evaluations. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The symptoms for the Veteran's residuals of a cold injury 
to the right lower extremity include pain, numbness, loss of 
sensation, and X-ray evidence of arthritis of the feet, which 
were as likely as not present when the Veteran submitted his 
claim in December 2003.  

2.  The symptoms for the Veteran's residuals of a cold injury 
to the left lower extremity include pain, numbness, loss of 
sensation, and X-ray evidence of arthritis of the feet, which 
were as likely as not present when the Veteran submitted his 
claim in December 2003.  

3.  The Veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms such as depressed mood and sleep 
impairment, and these symptoms were as likely as not present 
when the Veteran submitted his claim in December 2003.  

4.  The evidence does not show that the Veteran's PTSD is 
productive of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor the criteria for entitlement to an initial 30 percent 
evaluation for the residuals of frostbite of the right lower 
extremity have been met for the entire appeal period; the 
criteria for entitlement to an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Code 7122 (2008).

2.  With resolution of reasonable doubt in the appellant's 
favor the criteria for entitlement to an initial 30 percent 
evaluation for the residuals of frostbite of the right lower 
extremity have been met for the entire appeal period; the 
criteria for entitlement to an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Code 7122 (2008).

3.  With resolution of reasonable doubt in the appellant's 
favor the criteria for entitlement to an initial 30 percent 
evaluation for PTSD have been met for the entire appeal 
period; the criteria for entitlement to an evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The record shows that the Veteran was provided with 
preadjudication VCAA notification in a December 2003 letter 
which contained the information required by C.F.R. 
§ 3.159(b)(1) and Pelegrini.  Moreover, the Veteran was 
provided with additional VCAA notification in August 2007 
that not only repeated the December 2004 notification but 
also provided information pertaining to disability 
evaluations and effective dates as required by Dingess.  

As the August 2007 notice came after the initial adjudication 
of the claim, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the appellant's claim was readjudicated by the RO in 
August 2008, after proper VCAA notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

However, the Board notes that this appeal arises from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Nevertheless, the Board is aware of the additional 
notification requirements in claims for increased evaluations 
outlined in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Veteran was provided with notification in an August 2008 
letter that meets all the requirements of Vasquez, and his 
claim has been readjudicated since that time.  Therefore, the 
Board finds that the duty to notify the Veteran has been met.  

The Board further finds that the duty to assist the Veteran 
has been met.  The Veteran has been afforded recent VA 
examinations of his claimed disabilities, and the examiners 
had an opportunity to review the claims folder.  The Veteran 
was invited to either submit treatment records from his 
private psychologist or to provide VA with permission to 
obtain those records.  Instead, the Veteran resubmitted a 
copy of a January 2006 letter from his psychologist which was 
already of record.  At this juncture, the Board notes that 
the March 2008 VA examiner for the residuals of cold injuries 
makes reference to VA treatment records dated November 15, 
2005 and May 30, 2006.  A review of the claims folder has 
failed to identify these records.  Nevertheless, the Board 
notes that the most recent VA examination was concluded in 
March 2008 and as it contains a description of the contents 
of these records, there is no need to remand this decision so 
that they may be obtained.  Furthermore, the evaluations of 
these disabilities are being increased to the maximum amount 
allowable under the rating schedule, so the failure to obtain 
these records cannot result in any harm to the Veteran's 
appeal.  There is no indication that there are any VA medical 
records pertaining to treatment of the Veteran's PTSD that 
have not been obtained.  The Veteran has declined his right 
to a hearing.  Therefore, the duty to assist the Veteran has 
been completed, and the Board will proceed with adjudication 
of his claims.  

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Frostbite

The record indicates that entitlement to service connection 
for the residuals of frostbite to both the right and left 
lower extremities was granted in a June 2004 rating decision.  
A 10 percent evaluation was assigned for each leg from the 
date of receipt of the Veteran's claim for service connection 
on December 4, 2003.  As noted above, the evaluation for each 
leg was increased to the current 20 percent rating in an 
August 2008 rating decision.  The effective date of the 20 
percent evaluation for each leg was the date of a July 12, 
2005 VA treatment record that was noted to be significant by 
the March 2008 VA examiner. 

The Veteran's residuals of frostbite are evaluated under the 
rating code for cold injuries.  Under these criteria, a 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  And a 30 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  38 C.F.R. § 4.104, DC 7122 (2008).

In addition, Note (1) following the Code provides for 
separate evaluations for amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  In addition, there should be separate 
evaluations for other disabilities that have been diagnosed 
as the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under DC 7122.  38 C.F.R. § 4.104, DC 
7122, Note 1.  This clarifies that disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under DC 7122.  Id.  It has also been noted that 
arthralgia is but one type of pain that will satisfy the 
evaluation criterion.  63 Fed. Reg. 37779 (July 14, 1998).  

The evidence includes VA treatment records dated from April 
2003 to October 2003.  An April 2003 general examination 
found that that there was no clubbing, cyanosis, varicosities 
or edema of the extremities.  A neurological examination 
found no sensory or motor deficit.  However, June 2003 
records indicate that the Veteran developed cellulitis of the 
left leg, with erythema and edema.  July 2003 records show 
that he continued to be treated for these symptoms, and that 
he had developed a large blister.  Additional July 2003 
records show that the right foot was also experiencing 
increased erythema.  He continued to experience pain and 
swelling of both lower extremities into October 2003, more on 
the right than the left.  October 2003 records state that 
there was no clubbing of the nails.  

The Veteran was afforded a VA examination for cold injuries 
in May 2004.  The claims folder was reviewed by the examiner.  
The Veteran was not a diabetic but was under treatment for 
some cardiovascular disease with medication that occasionally 
included a diuretic.  He complained of a sense of pins and 
needles in both feet, and said that the soles of his feet 
were numb.  On examination, the Veteran walked very slowly 
and somewhat gingerly.  Both feet and lower extremities were 
warm and dry bilaterally.  Hair distribution was essentially 
normal.  There was no discoloration and the nails were 
essentially normal.  There was no edema.  Homan's sign was 
negative and there were no sores or ulcerations on either 
foot.  The diagnoses were history of frostbite with probable 
associated neuropathy, peripheral vascular disease of the 
lower extremities, and history of degenerative disc disease.  
The examiner remarked that the Veteran had pain in his calf 
areas on both sides after walking for a relatively short 
distance.  The examiner was of the opinion that the Veteran's 
symptoms were probably a combination of neuropathy secondary 
to probable cold injury as well as some degree of peripheral 
vascular disease with a history of claudication.  

At an additional May 2004 VA general examination, the lower 
extremities were without edema or clubbing.  

At another VA general examination in October 2004, the 
extremities showed no edema or calf tenderness.  The nails 
were minimally thickened.  The skin was intact, and sensation 
appeared to be intact to touch in all areas.  The diagnoses 
included a history of service connected cold injury.  

VA treatment records dated July 12, 2005 show that the 
Veteran was seen for follow up of multiple problems.  His 
main complaints were of numbness and dysesthesias in the feet 
after his cold injury.  

The Veteran underwent another VA examination for cold 
injuries in March 2008.  The examiner reviewed the Veteran's 
claims folder, and noted the July 12, 2005 reference to 
numbness and dysesthesias.  The Veteran said that since his 
previous examination in May 2004 he had no feeling from the 
ankle on down except for pins and needles.  His ankles were 
constantly sore.  He reported that his condition was becoming 
progressively worse.  The examiner noted that there was no 
history of tissue loss or Raynaud's phenomenon.  The Veteran 
had constant or near constant pain in the arches of his feet, 
ankles, and legs, which was worse in cold weather or with 
walking.  The pain was described as sharp and severe.  He did 
not experience any cold sensitivity in the affected areas, 
but there was tenderness and tingling of the left foot.  Both 
feet were experiencing mild edema, and he had muscle cramps 
after use of his legs.  The Veteran had a history of an 
abnormal pale color of both feet.  However, the color was 
normal on examination, as was his skin temperature and 
moisture.  There was no current ulceration.  The nails were 
described as thickened on both sides, but the examination 
report later described the nails as normal.  Both feet had 
damage to the peripheral nerves diffusely in a sock 
distribution, and vibration, light touch and pain sensation 
was absent to the knees.  An X-ray study of both feet 
revealed some changes in the first metatarsophalangeal joint 
and faint soft tissue calcification bilaterally.  The 
impression included degenerative changes bilaterally of the 
metatarsophalangeal joints.  The examiner's opinion noted 
that the residuals of the cold injury included loss of 
sensation, paresthesias, and degenerative arthritis of the 
feet.  

The Board finds that the evidence supports entitlement to a 
30 percent evaluation for the residuals of the Veteran's 
bilateral cold injuries from the December 4, 2003 date of 
receipt of his claim for service connection.  

In order to receive a 30 percent evaluation, the evidence 
must demonstrate symptoms that include arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  The March 2008 VA examination notes that the 
Veteran reports numbness and pain of both feet.  The examiner 
noted that the Veteran's bilateral symptoms included loss of 
sensation, paresthesias, and degenerative arthritis of the 
feet.  This meets the criteria listed above of pain and 
numbness, and two additional symptoms from a list that 
includes impaired sensation and degenerative arthritis of the 
feet.  Therefore, a 30 percent evaluation is awarded for both 
lower extremities.  38 C.F.R. § 4.104, DC 7122.  

Moreover, the Board notes the VA treatment records from 2003 
which demonstrate that the Veteran was treated for bilateral 
complaints of pain with edema and erythema from roughly June 
2003 through October 2003.  There was also ulceration of the 
left foot during this time.  When combined with the reports 
of a sense of pins and needles in both feet, complaints that 
the soles of his feet were numb, and pain and neuropathy on 
the May 2004 examination, the Board finds when all reasonable 
doubt is resolved in favor of the Veteran, a 30 percent 
evaluation is warranted for each leg from the date of receipt 
of the December 4, 2003 claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.104, DC 7122.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent for the residuals of cold injury for 
each of the Veteran's legs.  However, a 30 percent evaluation 
is the highest rating available under the rating code for the 
residuals of cold injuries.  As the maximum scheduler 
evaluation is in now effect, no additional discussion is 
necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has considered entitlement to an increased 
evaluation under other rating codes, but there are no other 
rating codes that are more appropriate to the Veteran's 
disability.  The Board has also considered entitlement to an 
increased evaluation on an extraschedular basis, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b).  There is no objective 
evidence that the Veteran's service connected disabilities 
present such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

PTSD

Entitlement to service connection for PTSD was established in 
the June 2004 rating decision on appeal.  A 10 percent 
evaluation was assigned for this disability, effective from 
the December 4, 2003 date of receipt of the Veteran's initial 
claim for service connection.  The evaluation was increased 
to the current 30 percent rating in the August 2008 rating 
decision, effective from February 2, 2004, which was the date 
of a VA treatment record showing that the Veteran had a 
Global Assessment of Functioning (GAF) score of 50.  

The Veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or the symptoms 
controlled by continuous medication.  A zero percent 
evaluation is for assignment when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Code 9411.  

The Veteran underwent a VA psychiatric examination on 
February 2, 2004.  He was noted to have given a history of 
nightmares and dreams related to his war experiences starting 
from 2001.  He had been married for 34 years but his wife was 
now deceased.  On examination, the Veteran's mood was 
depressed and he was tearful when talking about his 
experiences in the war and difficulty in life.  His affect 
was appropriate.  He denied hallucinations and was oriented.  
The Veteran's memory was intact, although he had some lack of 
concentration.  His insight and judgment were fair.  The 
diagnoses included PTSD, and the Veteran's score on the GAF 
was estimated to be 50.  

The Veteran was afforded a VA PTSD examination in May 2004.  
He reported that his nightmares began in 1953 but that he did 
not seek help from VA until 1985.  The Veteran had then gone 
without treatment for several years before recently returning 
to VA.  He was currently on medication which enabled him to 
fall asleep and to avoid his nightmares.  The Veteran was not 
experiencing any avoidance or numbing, and did not have 
increased arousal.  He did not describe symptoms of 
depression, panic attacks or psychotic symptoms, but 
described enjoying life.  He had worked as a truck driver 
until his retirement in 1988.  Currently, the Veteran kept 
busy.  On examination, he was well groomed and spoke in a 
normal tone and rate.  He thought well abstractly without 
psychotic symptoms or homicidal or suicidal thoughts.  He is 
mood was eythymic, and his affect was appropriate.  The 
Veteran's cognitive functions, insight, and judgment were 
intact.  The examiner noted the findings of the January 2004 
examination and the GAF score of 50, but said that the 
Veteran was now in remission, functioning normally with no 
distress, and pleased with the results.  The diagnoses 
included PTSD, and the GAF was 85.  

June 2004 VA treatment records state that the Veteran had not 
been experiencing any side effects from his medication.  He 
was sleeping better and was more active and relaxed with no 
recent feelings of anger.  The diagnosis was PTSD, and the 
GAF was 50.  

A January 2006 letter from a private psychologist states that 
he has been treating the Veteran for PTSD.  The Veteran's 
symptoms included hypervigilance, hypersensitivity and 
intrusive thoughts.  The psychologist characterized these 
symptoms as severe and disruptive to the Veteran's life.  The 
Veteran also had co-morbid depression and past alcohol 
dependence, which was now in remission.  

At a June 2008 VA PTSD examination, the examiner reviewed the 
claims folder.  The Veteran's symptoms were described as 
daily, although there had been intermittent periods of 
remission.  He reported having many friends and participating 
in several activities for fun.  He had not used alcohol in 
over three years.  The Veteran denied any suicidal or 
homicidal ideations.  On mental status examination, there was 
no impairment of thought process or communication, and no 
evidence of delusions or hallucinations.  The Veteran was 
oriented.  He reported some mild memory loss which was likely 
age related.  He was not obsessive or ritualistic, and his 
speech was unremarkable.  There was no evidence of panic 
attacks or impaired impulse control, although a history of 
depressed mood was noted.  The Veteran described awakening 
due to nightmares, and became tearful when talking about 
deaths in Korea.  He avoided talking about the war.  The 
diagnosis remained PTSD, and the GAF was 55.  The examiner 
added that the PTSD symptoms appeared to have caused mild to 
minimal occupational impairment, and that there was currently 
moderate social impairment due to PTSD.  

Initially, the Board finds that the Veteran is entitled to a 
30 percent evaluation for the period prior to February 2, 
2004.  The symptoms described at the February 2, 2002 
examination included a depressed mood and sleep impairment.  
The findings of this examination were used to establish the 
30 percent evaluation from that date in the August 2008 
rating decision.  The Board notes that the February 2004 
examination also states that the Veteran's sleep impairment 
had been present since at least 2001.  The May 2004 
examination describes symptoms dating back to 1953.  Finally, 
the February 2004 examination was conducted only two months 
after the Veteran submitted his initial examination, and it 
is the earliest evidence of record of treatment for PTSD.  
When all reasonable doubt is resolved in favor of the 
Veteran, the Board finds that it is as likely as not that the 
same symptoms exhibited in February 2004 were present at the 
time he submitted his claim, and that therefore he is 
entitled to a 30 percent evaluation from that date.  
38 C.F.R. § 4.130, Code 9411.  

However, the Board is unable to find that the Veteran is 
entitled to an evaluation in excess of 30 percent for any 
portion of the period on appeal.  The examinations have been 
negative for a flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Only the June 2008 examination showed even 
mild impairment of memory, and this was attributed to age.  
Therefore, the Veteran's symptomatology more nearly resembles 
those of the 30 percent evaluation that is currently in 
effect, and there is no basis for an increased rating.  

Similarly, the Veteran's GAF scores also fail to demonstrate 
entitlement to an increased evaluation.  With one exception, 
the Veteran's GAF scores have consistently been in the 50 to 
55 range, with a most recent score of 55.  

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 signifies serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV); 38 C.F.R. §§ 
4.125, 4.130 (2008).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  However, the Board also notes that the 
examination findings specifically show that the Veteran does 
not have suicidal ideations, obessional rituals, or similar 
symptoms.  He also reports having many friends and 
participating in social activities.  Finally, he is noted to 
have periods of remission, and the May 2004 examination 
estimated his GAF to be 85, which represents absent or 
minimal symptoms and good functioning in all areas.  
Therefore, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
any portion of the period on appeal.  38 C.F.R. § 4.130, Code 
9411.  


ORDER

Entitlement to an initial evaluation of 30 percent for the 
residuals of frostbite of the right lower extremity prior to 
July 12, 2005 is granted. 

Entitlement to an evaluation of 30 percent for the residuals 
of frostbite of the right lower extremity from July 12, 2005 
is granted. 

Entitlement to an initial evaluation of 30 percent for the 
residuals of frostbite of the left lower extremity prior to 
July 12, 2005 is granted. 

Entitlement to an evaluation of 30 percent for the residuals 
of frostbite of the left lower extremity from July 12, 2005 
is granted. 

Entitlement to an initial evaluation of 30 percent for PTSD 
prior to February 2, 2004 is granted. 

Entitlement to an evaluation in excess of 30 percent for PTSD 
from February 2, 2004 is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


